Citation Nr: 0003246	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  95-13 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1992 RO decision which denied the veteran 
non-service-connected pension benefits, on the basis that he 
was not permanently and totally disabled.  In March 1999, the 
Board remanded the case to the RO for further evidentiary 
development.  The case was returned to the Board in December 
1999.


FINDINGS OF FACT

1.  The veteran was born in 1955; his education includes 
three years of college; he has held various jobs, including 
driver and mechanic; and although he is currently unemployed, 
he has been periodically employed throughout the course of 
this appeal.

2.  His chronic non-misconduct disabilities include residuals 
of a lobectomy for pneumonia, depression, a low back 
condition, tinnitus, and a visual impairment.  His combined 
rating for non-misconduct disabilities is 60 percent.

3.  The veteran's chronic disabilities do not permanently 
prevent him from engaging in substantially gainful employment 
consistent with his age, education, and work history.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 
4.16, 4.17 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Coast Guard from 
June 1974 to June 1979.

The veteran was born in June 1955 and is now about 45 years 
old.  He had wartime active duty during the Vietnam Era.  He 
has no established service-connected disabilities.

A November 1991 VA chest X-ray study shows resolving 
pneumonia in the left mid-lung with decrease in size, and 
post-traumatic degenerative change in the mid-thoracic spine.  
A December 1991 computerized tomography study shows an 
inflammatory focus in the anterior segment of the left upper 
lobe.

In January 1992, the veteran filed a claim for non-service-
connected pension benefits (on a VA Form 21-527), asserting 
that he could not work due to a lung disorder.  He reported 
he last worked in 1989.  He stated that he last worked at 
Paramount Stationers as a driver, for a period of three 
years.  He said he had completed three years of college, and 
reported that he received monthly income from the National 
Guard.

VA medical records dated from January to February 1992 show 
that the veteran was treated for cryptococcal pneumonia.  The 
veteran reported a history of alcohol abuse and otitis 
externa, and said he had smoked cigarettes for over 20 years.  
A left upper lobectomy was performed in mid-February 1992.  
The veteran was transferred to a nursing home in late 
February 1992.

In February 1992, the veteran submitted another VA Form 21-
527, and reported that his highest level of education was 
four years of high school.  He stated that he did not have to 
quit his last job due to his physical condition, and said he 
last worked in February 1989.  He related that he was last 
employed at Paramount Stationers as a stock clerk and driver.  
He reported monthly income from the National Guard.

A VA discharge summary shows that the veteran was 
hospitalized in a nursing home care unit from late February 
1992 to late July 1992, and received rehabilitation after a 
left upper lobectomy.  The examiner noted that the veteran 
was homeless and had a history of drug use.  The discharge 
diagnoses were "care requiring rehabilitative procedure," 
cryptococcal pneumonia status post left upper lobectomy, 
depression, and dental dysfunction.

A March 1992 report of contact notes that the veteran failed 
to report for a scheduled VA examination.

A March 1993 VA chest X-ray study showed no evidence of 
pneumonia, and revealed post-surgical change on the left, 
status post left upper lobectomy.

By a statement dated in April 1993, the veteran asserted that 
he failed to report for his VA examination because he was a 
patient in another VA Medical Center (VAMC) at that time.  He 
said that although his records showed that his pneumonia was 
cured after his lobectomy, he still had a chronic infection.  
He stated that he had not had a problem with alcoholism since 
1990.

At a May 1993 VA examination, the only positive findings were 
decreased visual acuity (with corrected visual acuity of 
20/50 in each eye), decreased grip strength in the left hand, 
decreased forward flexion of the spine, and decreased 
sensation over the left arm laterally, the left forearm 
medially, and both thumbs dorsally.  An examination of the 
lungs was normal.  The diagnoses were status post 
cryptococcal pneumonia, status post left upper lobectomy, an 
inflammatory focus of the anterior segment of the left upper 
lobe prior to resection, and hypercholesterolemia.

A May 1993 report of contact notes that the veteran was 
unable to report for a VA examination because he had a new 
job.

By a statement dated in April 1995, the veteran's 
representative noted that the veteran was still unemployed as 
a result of his disabilities.  He said that the May 1993 
report of contact was inaccurate in indicating that the 
veteran was currently employed.  He stated that the veteran 
had a job interview in May 1993 but was not hired because of 
his disabilities.

VA hospital records dated from April 1995 to May 1995 reflect 
hospitalization for multiple substance abuse and depression.  
The veteran reported a ten-year history of drug use, and said 
he had been in the California National Guard for fifteen 
years, until marijuana was detected in his urine two years 
previously, and said he had been attending an alcohol and 
drug treatment program for the past two years.  He reported 
that he attended college for 31/2 years, studying art, and did 
not receive a degree.  He reported that he had ten different 
jobs since separation from service, and his longest period of 
employment was as a driver for three years.  He reported that 
he had been unemployed, except for National Guard duty, since 
1992.  He stated that he had been in jail on six occasions, 
and had been charged with assault with a deadly weapon and 
with possession of drugs.  He denied current legal 
difficulties.  A May 1995 nursing note indicates that the 
veteran was homeless and unemployed.  The Axis I discharge 
diagnoses were organic depression, severe alcohol and 
benzodiazepine dependence, heroin, lysergide (LSD), cocaine, 
amphetamine dependence in remission, rule out Vietnam post-
traumatic stress disorder.  There were no Axis III diagnoses 
other than allergies to Penicillin and sulfa.  The global 
assessment of functioning (GAF) was 45/40.

A March 1997 memorandum from a VA Medical Center (VAMC) 
indicates that the veteran failed to report for VA 
examinations scheduled in March 1997.  A May 1997 VAMC 
memorandum indicates that the veteran failed to report for VA 
examinations scheduled in April 1997.

By a letter dated in March 1998, the office of the Adjutant 
General of the California Army National Guard (ANG) informed 
the veteran that he had been honorably discharged effective 
in January 1998.

In March 1998, the veteran submitted a VA Form 21-526.  He 
asserted that he was unable to obtain employment as 3/4 of his 
lung had been removed, and as such disorder produced 
liability for potential employers.  He said he was currently 
unemployed, he last worked in 1996, and he had completed 
three years of college.  He reported that prior to becoming 
totally disabled, he worked as a self-employed mechanic for 
three years.  He reported that he had no assets or income.

In April 1998, the RO requested VA medical records from the 
Long Beach VAMC since January 1997.  In April 1998, the Long 
Beach VAMC indicated that there were no available inpatient 
or outpatient treatment records during this period.

In March 1999, the Board remanded the claim to the RO in 
order for the veteran to be scheduled for a VA examination, 
and to request that he provide information regarding any 
medical treatment since 1995.

By a letter to the veteran dated in May 1999, the RO 
requested that he provide information regarding any medical 
treatment since 1995.  The veteran did not respond to this 
letter.

At a June 1999 VA general medical examination, the veteran 
reported that he was hospitalized at Redlands Community 
Hospital in November 1998 for a psychiatric evaluation, at a 
VAMC in 1998 for pneumonia, and at a VAMC in 1994 for a 
psychiatric condition.  He also reported numerous 
hospitalizations between 1989 and 1992 for pneumonia.  He 
denied current alcohol use, and said he was currently in a 
smoking cessation program, and was smoking fewer cigarettes.  
He complained of shortness of breath, low back pain, urinary 
incontinence, low blood pressure, tinnitus, vision problems, 
and sleep impairment.  He stated that reading was difficult 
and he needed a better pair of bifocals.  He reported that he 
had been unemployed and homeless since 1992.  He stated that 
his employment history included work as an auto mechanic, in 
a liquor store, in a gas station, loading trucks, and as a 
construction laborer.  He stated that he had taken odd jobs 
since 1992, and had worked as a maintenance worker and a 
messenger.  He said that his bicycle was his primary mode of 
transportation, and said he could ride three miles without 
shortness of breath.  He reported a history of drug use, and 
said he occasionally smoked marijuana.  On examination, the 
chest was clear to auscultation and percussion, breath sounds 
were equal on both sides, there was no wheezing or rales, and 
the chest wall expansion appeared normal.  On examination of 
the back, the veteran was able to flex to his ankle joints 
without pain, and there were no spinal abnormalities such as 
scoliosis or kyphosis.  Posture and gait appeared normal.  
The veteran appeared clear in his thinking, and answered 
questions appropriately.  He appeared alert and not sedated.  
On examination of the eyes, the pupils were equal, round, and 
reactive to light and accommodation.  Extra-ocular motion was 
full, and a fundoscopic examination was unremarkable.

The diagnoses were degenerative disc disease of the lumbar 
spine, chronic low back pain, secondary to degenerative disc 
disease, with no spinal stenosis on magnetic resonance 
imaging study (MRI), status post lung surgery of the left 
lobe for chronic pneumonia, and depression.  The examiner 
stated that there was no doubt in his mind that the veteran 
was able to be employed.  He recommended that the veteran 
receive vocational rehabilitation.  He stated that the 
veteran's largest barrier was depression and feelings of 
self-worth, and noted that the veteran might be incapacitated 
to some degree by shortness of breath, but that he did not 
seem to be incapacitated.  In a subsequent addendum, the 
examiner noted that pulmonary function tests and tests of 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) performed in August 1999 
were normal.


II.  Analysis

The Board initially finds that the veteran has presented a 
well-grounded claim within the meaning of 38 U.S.C.A. § 
5107(a).  That is, he has presented a claim which is not 
inherently implausible.  The relevant evidence has been 
obtained by the RO to the extent possible, and there is no 
further duty to assist the veteran in developing facts 
pertinent to his claim.  Id.  The Board points out although 
the VA has a duty to assist the claimant in developing a 
claim, that duty is not a one-way street, and notes that the 
veteran has failed to submit evidence of private medical 
treatment, despite VA requests for such evidence.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a); Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The veteran is currently out of work.  Unemployment by 
itself, however, does not establish unemployability.  Among 
the requirements for VA non-service-connected pension is that 
a veteran be permanently and totally disabled from conditions 
not due to his own willful misconduct.  The legal criteria 
for this benefit are found in 38 U.S.C.A. §§ 1502, 1521; and 
38 C.F.R. §§ 3.321, 3.340, 3.342, 4.15, 4.16, 4.17.

The veteran was born in 1955 and is now about 45 years old.  
He served on active duty for more than 90 days during the 
Vietnam War.  His education includes three years of college.  
Records show his employment history includes, in part, 
various jobs including driver, stock clerk, mechanic, and 
construction laborer.  In his January 1992 pension claim, the 
veteran reported he last worked in 1989 as a driver.   VA 
medical records dated in April and May 1995 show that the 
veteran reported that he had been in the California National 
Guard until two years previously, and said he had been 
unemployed since 1992.  A letter from the California ANG 
notes that the veteran was discharged in January 1998.  In 
his March 1998 pension claim, the veteran reported that he 
last worked in 1996, and that he last worked as a mechanic, 
for a period of three years. 

The RO has rated the veteran's non-service-connected chronic 
disabilities as cryptococcal pneumonia, status post left 
upper lobectomy (30 percent), depression (10 percent), 
degenerative disc disease of the lumbar spine (10 percent), 
bilateral tinnitus (10 percent), and decreased visual acuity 
(10 percent).  The RO concluded that the combined rating for 
all disabilities is 50 percent.  38 C.F.R. § 4.25.  

One way for a veteran to be considered permanently and 
totally disabled for pension purposes is to satisfy the 
"average person" test of 38 U.S.C.A. § 1502(a)(1) and 38 
C.F.R. § 4.15. Brown v. Derwinski, 2 Vet. App. 444 (1992); 
Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this 
test, the veteran must have the permanent loss of use of both 
hands or feet, or one hand and one foot, or the sight of both 
eyes, or be permanently helpless or permanently bedridden; or 
the veteran's permanent disabilities must be rated, singly or 
in combination, as 100 percent.  The veteran obviously does 
not qualify under this test.

Another way for a veteran to be considered permanently and 
totally disabled for pension is to qualify under the 
"unemployability" test of 38 U.S.C.A. § 1502(a) and 38 
C.F.R. §§ 4.16, 4.17.  Brown, supra; Talley, supra.  A 
veteran may satisfy this test if he is individually 
unemployable, and has one permanent disability ratable at 40 
percent or more, plus sufficient additional disability to 
bring the combined rating to 70 percent or more.  

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised, effective 
October 7, 1996, and the regulations pertaining to 
psychiatric disabilities were revised, effective November 7, 
1996. As the veteran's claim was pending when the regulations 
changed, either the prior or current rating criteria may 
apply, whichever are most favorable to the veteran.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).

A review of the claims file reveals that in 1992, the veteran 
was treated for cryptococcal pneumonia and underwent a left 
upper lobectomy.  For the next five months, the veteran 
received rehabilitative care for this condition.  A March 
1993 VA chest X-ray study showed no evidence of pneumonia.  
On VA examination in 1999, pulmonary function tests and tests 
of diffusion capacity of the lung for carbon monoxide were 
normal.  Under the rating criteria in effect prior to October 
7, 1996, a 30 percent rating is assigned for a unilateral 
lobectomy.  A 50 percent rating is assigned for a bilateral 
lobectomy.  38 C.F.R. § 4.97, Diagnostic Code 6816.  This 
code was removed when the rating criteria for respiratory 
disorders were revised, and there is no longer a specific 
diagnostic code for this condition.  

Under the revised criteria effective after October 7, 1996, 
the veteran's pulmonary condition is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6844, pertaining to post-surgical 
residual (lobectomy, pneumonectomy, etc.).  Under this code, 
a 10 percent rating is assigned for forced expiratory volume 
in one second (FEV-1) of 71 to 80 percent predicted, or; the 
ratio of forced expiratory volume in one second to forced 
vital capacity (FEV-1/FVC) of 71 to 80 percent, or; DLCO (SB) 
of 66 to 80 percent predicted.  When these requirements are 
not shown, a zero percent rating is assigned.  38 C.F.R. § 
4.31.

The veteran's status post left upper lobectomy is 
appropriately rated 30 percent under the old criteria of Code 
6816, since the lobectomy was unilateral.  If the disability 
were rated under the revised rating criteria, a 0 rating 
would be in order, as the veteran's pulmonary function tests 
and DLCO (SB) were normal on VA examination in 1999.  As the 
old criteria are more favorable to the veteran, his pulmonary 
disorder will be rated under such criteria, and the Board 
finds that such disability is appropriately rated 30 percent.  
Karnas, supra.

The medical evidence also demonstrates that the veteran has 
chronic depression.  He was hospitalized after a left upper 
lobectomy in 1992, and was diagnosed with depression.  He was 
hospitalized for organic depression and severe alcohol and 
benzodiazepine dependence in April and May 1995.  The GAF at 
that time was 45/40.  The Board notes that the veteran's 
substance abuse disorders are a willful misconduct condition 
and are not ratable for pension purposes.  38 C.F.R. § 3.301.  
Subsequent records show that the veteran failed to report for 
two VA examinations.  On VA examination in June 1999, the 
veteran reported recent psychiatric evaluation at a private 
facility, but he did not provide medical evidence of such 
treatment.  He reported current marijuana use.  On 
examination, he appeared clear in his thinking, and answered 
questions appropriately.  He appeared alert and not sedated.  
The examiner opined that the veteran's largest barrier was 
depression and feelings of self-worth.  

Under the rating criteria in effect prior to November 7, 
1996, major depression is rated under 38 C.F.R. § 4.132, 
Diagnostic Code 9405.  A 10 percent rating is assigned for 
less than the criteria for a 30 percent rating, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  The old rating 
criteria provide for a 30 percent rating when there is a 
"definite" impairment in the ability to establish or 
maintain effective and wholesome relationships with people.  
The psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
rating is in order when the ability to maintain effective or 
favorable relationships with people is considerably impaired 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  In a precedent 
opinion, dated November 9, 1993, the General Counsel of the 
VA concluded that the term "definite" (for a 30 percent 
rating under 38 C.F.R. § 4.132) is to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).

On November 7, 1996, the rating criteria for major depression 
were revised and are now found in 38 C.F.R. § 4.130, Code 
9434.  The new rating criteria provide that a 10 percent 
rating is assigned for occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is to be assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

Under the "old" criteria, the weight of the evidence shows 
no more than definite (30 percent) social and industrial 
impairment from depression (as distinguished from symptoms of 
his substance abuse disorder).  He does not suffer from the 
considerable industrial and social impairment required for a 
50 percent rating under the old criteria of Code 9405.  The 
veteran also does not meet the requirements for a 50 percent 
rating under the "new" criteria of Code 9434.  The 
veteran's depression is no more than 30 percent disabling 
under either the old or new criteria.

The medical evidence also demonstrates that the veteran has 
chronic low back pain.  On VA examination of the back in June 
1999, the veteran was able to flex to his ankle joints 
without pain, and there were no spinal abnormalities such as 
scoliosis or kyphosis.  Posture and gait appeared normal.  
The veteran's low back disability includes arthritis.  The 
diagnoses were degenerative disc disease of the lumbar spine, 
and chronic low back pain, secondary to degenerative disc 
disease, with no spinal stenosis.  Arthritis is rated based 
on limitation of motion of the involved joints.  38 C.F.R. § 
4.71a, Codes 5003, 5010.  Slight limitation of motion of the 
lumbar spine warrants a 10 percent rating, and moderate 
limitation of motion of the lumbar spine warrants a 20 
percent rating.  38 C.F.R. 4.71a, Code 5292.  When these 
requirements are not shown, a zero percent rating is 
assigned.  38 C.F.R. § 4.31.  There is no medical evidence of 
limitation of motion of the lumbar spine, and hence no more 
than a 10 percent rating is warranted. 

At the June 1999 VA examination, the veteran complained of 
bilateral tinnitus.  The maximum rating for tinnitus is 10 
percent, and thus the Board finds that such rating is 
appropriate.  38 C.F.R. § 4.87, Diagnostic Code 6260.

At a May 1993 VA examination, the veteran's corrected visual 
acuity was 20/50 in each eye.  At a June 1999 VA examination, 
the veteran complained of vision problems.  The examiner did 
not diagnose an eye disability.  Impairment of central visual 
acuity is evaluated from noncompensable to 100 percent based 
on the degree of the resulting impairment of visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079.  A 10 
percent rating is warranted for impairment of central visual 
acuity when vision in one eye is correctable to 20/50 and 
vision in the other eye is correctable to 20/50.  38 C.F.R. § 
4.84a, Diagnostic Code 6078.  A 10 percent rating is 
appropriate for the veteran's decreased visual acuity.

To summarize, the Board finds that the veteran has several 
chronic disabilities, including cryptococcal pneumonia, 
status post left upper lobectomy (30 percent), depression (30 
percent), degenerative disc disease of the lumbar spine (10 
percent), bilateral tinnitus (10 percent), and decreased 
visual acuity (10 percent).  The combined rating for all 
disabilities is 60 percent.  38 C.F.R. § 4.25.  

The veteran, with a combined rating of only 60 percent, does 
not qualify under the "unemployability" test of 38 U.S.C.A. 
§ 1502(a) and 38 C.F.R. §§ 4.16, 4.17.  He does not have one 
permanent disability ratable at 40 percent or more, plus 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  

However, the unemployability test may also be satisfied on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(2), when a 
veteran who is basically eligible fails to meet the 
disability percentage requirements, but is found to be 
unemployable by reason of disabilities, age, occupational 
background, and other related factors.  The veteran clearly 
does not qualify on this basis.  He is in his mid-forties, 
has completed three years of college, and, significantly, 
during the course of the appeal, he was employed by the ANG 
until early 1998 and was self-employed as a mechanic from 
approximately 1993 to 1996, despite his concurrent assertions 
that he was unable to work.  Moreover, at the recent VA 
general medical examination in June 1999, the examiner 
indicated that there was no doubt in his mind that the 
veteran was able to be employed.

Even assuming, for the sake of argument, that the veteran was 
totally disabled when he filed his pension claim, it is 
obvious that he was not then and is not now permanently and 
totally disabled as required for non-service-connected 
pension benefits.  Permanence of total disability will be 
taken to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 3.340.  The veteran, who has been periodically 
employed since filing his pension claim, is not permanently 
and totally disabled.
 
Inasmuch as the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A permanent and total disability rating for pension purposes 
is denied.


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals



 

